Wood, J., (after stating the facts.) 'The statement filed with the county clerk under section 6020 of Kirby’s Digest showed that the bank had on the first Monday in June, the time required to estimate the assessable value, property valued at $25,627. This was the ¿mount for which the bank should have been assessed. But the testimony of the cashier in explaining a statement made by the Bank of Hope as to the condition of its business on the 1st day of July, 1901, showed that the bank had on hand at that time a surplus of $3,500. The circuit court seems to have taken this and the capital stock as the correct amount for assessment. This was an error against the bank. • But the bank is not appealing. There was no testimony in the case except that of the cashier, and this certainly shows that the trial court committed no error of which the county could complain. The judgment is therefore affirmed.